Title: To James Madison from Thomas Corbett and Others, 12 June 1805
From: Thomas Corbett and Others
To: Madison, James


Charleston South-Carolina 12th. June 1805.
The Memorial of the President and Directors of the South-Carolina Insurance Company, and of the Merchants, and others interested in the Commerce of the City of Charleston,
Respectfully sheweth,
That your Memorialists are deeply affected by the recent Capture, at the very entrance of this port, of the American Ship, Two Friends, by a french privateer. This event has excited, among all classes of Citizens, the strongest sensations, not only because the said Ship was captured without any color of pretence, within sight of Land, but because she is our only regular London trader, and had on board a full supply of spring and summer Goods. The distress and anxiety occasioned by these circumstances are greatly enhanced from our having been hitherto deprived of our spring supplies, and from an anticipation of the consequences justly to be apprehended from a continuance of similar outrages; should not the most prompt and effectual measures be adopted for the protection and security of our commercial interests. Your Memorialists are authorized to add, (altho’ the fact be not detailed in the protest) that it appears from undoubted authority, that the magnitude of the prize was the sole inducement to the abovementioned capture, the Captors having said that they would release the Two Friends, in the event of their falling in with any other valuable prize, which might be more worthy their notice.
This most extraordinary capture, in direct violation of our Treaty with France, (as appears by the accompanying Documents,) has already been followed, by events no less alarming; our harbour being at this moment completely blockaded by three french privateers, (and more are daily expected) which examine all Vessels coming in, and going out, of this port, and either detain or release them, according as their value excites the cupidity of the Cruizers.
This degrading State of our Harbour has necessarily raised the premiums of Insurance, thus forcing additional Sums from the pockets of our citizens, has advanced the price of every commodity, and created a distressing stagnation of our Exports; for the Merchants, not receiving their goods from abroad, are incapacitated from purchasing the produce of the Country. Among these deplorable effects of the defenceless and humiliating condition of our commerce, may be moreover enumerated the immense Loss of Duties, those on the Ship Two Friends alone, being estimated by the Collector, at 45,000 Dollars.
Your Memorialists have the best reasons for believing that this early success, experienced by these french privateers, will immediately allure others in swarms to our Coast and Bar, to the total ruin of private mercantile concerns and the most fatal defalcation of the public revenue: your Memorialists have no less ground for apprehending, that British Cruisers, availing themselves of the Absence of domestic protection, will, under the Color of expelling the French, assume and occupy their ground, and either retain us in the same degraded State, harrassing our Vessels by searches and detentions, or subject us to the disgraceful and mortifying obligations, of gratitude for alien succour and relief.
Your Memorialists are the more alarmed at these depredations, because much valuable property is still expected this Summer from other quarter’s than London, and considerable importations will be looked for in the Fall for our Winter supplies; and should there not be an early and effectual check to these aggressions, should our Fall importations be also interrupted, the calamities of the last year produced by the Hurricane and other causes, in which this City has largely participated, would be aggravated to such an extent, as to eventuate in general ruin. And these just alarms and apprehensions of your Memorialists are heighthened by the wellknown circumstance of many of the Cruisers, which infest our Shores belonging to St. Iago de Cuba and Barracoa, in which receptacles our vessels and their cargoes, with the Knowledge of the Government of Cuba, are instantly sold without any condemnation whatever, or even the formality of a trial, thereby precluding every future possibility of redress.
Your Memorialists avail themselves of this occasion to notice a late decision of the district Court within this State, grounded on an Act of Congress, whereby the territorial Jurisdiction of the United States is limited to the Short distance of three miles, or a marine league, from the Coasts or Shores, which by the said Court is construed to mean three miles from the Land; consequently the middle channel of our Bar, being more than three miles distant from the nearest Land, is pronounced by judicial authority to be without the Jurisdiction of the United States, the very entrance of our Harbour, in full sight of the City, where Vessels are frequently obliged to anchor, while waiting for a tide, and with a pilot on board, is, by our own Tribunals, acknowledged to be without the protection of our government!!
Your Memorialists refrain from commenting on the pernicious effects of a system of policy, so pregnant with dishonor and ruin to the trade and Navigation of the Union at large, but more particularly to those of Charleston, from the Geography of whose shores and peculiar local situation of whose Bar and Harbour, every Vessel, in her ingress and egress, is thus subjected to search, detention or seizure, and content ourselves with a bare statement of the above grievances, superadded to so many others, not doubting that the President will take the same into consideration, and being duly impressed with the necessity of some early remedial arrangement, either of a legislative or diplomatic nature, will recur to such as may appear most conducive to the desired end.
Your Memorialists, having thus exhibited but an imperfect view of their ruinous, unprotected and degraded Situation, rely with confidence on the prompt interposition of the President, to obtain, by representations to the Minister of France, and of Spain (in the event of the Two Friends being carried to a spanish port) restitution of the said Ship and her Cargo, and to cause a stop to be put to similar spoliations; and Your Memorialists further most earnestly solicit some immediate and effectual Naval protection for our Harbour and Shores, together with such other measures as the National Councils, in their wisdom, may deem expedient, as well for prevention of the renewal of the Outrages we have sustained, as for the permanent safety and protection of our Commercial and navigating Rights and Interests.
Tho. Corbett, President of the South Carolina Insurance Company
